Citation Nr: 1009806	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  96-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in 
the amount of $1,744.60.

(The issues of entitlement to an increased rating for loss of 
the sense of smell and an earlier effective date for the 
grant of a 50 percent rating for sinusitis, will be the 
subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to November 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 denial of the Veteran's 
request for a waiver of indebtedness by the Committee on 
Waivers and Compromises at the at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 

The Veteran's appeal was previously before the Board in 
December 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In April 2004, the Veteran's request for a waiver of 
indebtedness in the amount of $1,744.60 was denied by the 
Committee on Waivers and Compromises.

2.  In September 2003, the Veteran filed a bankruptcy 
petition with the United States Bankruptcy Court; an 
indebtedness report filed with that court in December 2003, 
lists the indebtedness to VA in the original amount of 
$1,744.60.

3.  In September 2008, the Veteran submitted documentation 
reflecting that he was granted a discharge under section 
1328(a) of title 11, United States Code, (the Bankruptcy 
Code) on September 8, 2008.

3.  Any attempt to collect from the Veteran a debt that has 
been discharged is prohibited.


CONCLUSION OF LAW

The question of whether the Veteran is entitled to a waiver 
of the recovery of indebtedness in the amount of $1,744.60 is 
now moot, warranting dismissal of the appeal as to that 
issue.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.942 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009) is not applicable 
to cases involving waiver of indebtedness.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  

Analysis

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and no indication 
that recovery of the indebtedness would be against equity and 
good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963, 
1.965.

In July 2002, the RO granted an apportionment of the 
Veteran's disability compensation benefits, effective 
retroactively from November 2002.  This created an 
overpayment to him in the amount of $1,744.60.  See July 2003 
notice letter.  In August 2003, the Veteran requested a 
waiver of the indebtedness, created by the overpayment.  The 
Veteran's request was denied by the Committee on Waivers and 
Compromises (Committee) in April 2004.

In September 2003, the Veteran filed for Chapter 13 
Bankruptcy, and a payment plan was approved by the Bankruptcy 
Court in February 2004.  VA was listed as a creditor and was 
included in the bankruptcy plan with regard to the 
indebtedness of $1,744.60.

In December 2009, the Veteran submitted documentation 
reflecting that he was granted a discharge under section 
1328(a) of title 11, United States Code, (the Bankruptcy 
Code).  The DISCHARGE OF DEBTOR AFTER COMPLETION OF CHAPTER 
13 PLAN was issued by the United States Bankruptcy Court, 
District of South Carolina, on September 8, 2008.  Any 
attempt to collect from the Veteran a debt that has been 
discharged is prohibited.  See 38 C.F.R. § 1.942.  

The discharge means that there is no longer an indebtedness 
to waive, the appeal on this issue is moot and must be 
dismissed.


ORDER

The issue of entitlement to a waiver of the recovery of 
indebtedness in the amount of $1,744.60 is dismissed as moot.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


